DETAILED ACTION
This action is in response to claims filed 29 October 2018 for application 16/173469 filed 29 October 2018. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Relation Classification via Multi-Level Attention CNNs).

Regarding claims 1, 9 and 16, Wang discloses: A method for training a model, being applicable to an information recommendation system comprising a target model, the method comprising: 
obtaining a plurality of types of features of the target model (“Given a sentence S with a labeled pair of entity mentions e1 and e2 (as in our example from Section 1), relation classification is the task of identifying the semantic relation holding between e1 and e2 among a set of candidate relation types (Hendrickx et al., 2010). Since the only input is a raw sentence with two marked mentions, it is non-trivial to obtain all the lexical, semantic and syntactic cues necessary to make an accurate prediction.” P1299 §3 ¶1, Figure 5); 
generating a feature group sequence of the plurality of types of features, the feature group sequence comprising a plurality of feature groups and a sequence relation between the plurality of feature groups, each feature group containing at least one type of features among the plurality of types of features (“The input sentence is first encoded using word vector representations, exploiting the context and a positional encoding to better capture the word order. A primary attention mechanism, based on diagonal matrices is used to capture the relevance of words with respect to the target entities. To the resulting output matrix, one then applies a convolution operation in order to capture contextual information such as relevant n-grams, followed by max-pooling. A secondary attention pooling layer is used to determine the most useful convolved features for relation classification from the output based on an attention pooling matrix.” P1300 ¶1); 
classifying the target model into a multi-level model according to the feature group sequence, wherein feature weight values corresponding to each level of a multi-level model match with features in a feature group at a corresponding position of the feature group sequence (Fig 1 shows a multi-level model, “To additionally capture information about the relationship to the target entities, we incorporate word position embeddings (WPE) to reflect the relative distances between the i-th word to the two marked entity mentions (Zeng et al., 2014; dos Santos et al., 2015). For the given sentence in Fig. 1, the relative distances of word “and” to entity e1 “drinks” and e2 “diabetes” are −1 and 6, respectively. Every relative distance is mapped to a randomly initialized position vector in Rdp, where dp is a hyper-parameter.” P1300 §3.2 ¶2, “The second variant (Variant-2) interprets relations as mappings between two entities, and combines the two entity-specific weights as [eq (8)] to capture the relation between them.” P1302 §input attention composition ¶2); and 
obtaining a trained target model by executing a preset training operation on the feature weight values corresponding to each level of the multi-level model, one or more levels of the trained target model being configured to estimate a recommendation result of a target recommendation task (“We rely on stochastic gradient descent (SGD) to update the parameters with respect to the loss function in Eq. (2) as follows:” p1303 §3.5 ¶1, Table 5 shows recommended relations between entities).

Regarding claims 7, 14 and 19, Wang discloses: The method of claim 1, wherein the preset training operation comprises: keeping feature weight values corresponding to levels other than a current level in the multi-level model unchanged; and training feature weight values corresponding to the current level according to preset sample data (“After this operation, we apply convolutional maxpooling with another secondary attention model to extract more abstract higher-level features from the previous layer’s output matrix R.” p1302 §3.4 ¶1).

Regarding claims 8, 15 and 20, Wang discloses: The method of claim 1, wherein the method further comprises: after obtaining the trained target model by executing the preset training operation on the feature weight values corresponding to each level of the multi-level model, executing the target recommendation task (“We rely on stochastic gradient descent (SGD) to update the parameters with respect to the loss function in Eq. (2) as follows:” p1303 §3.5 ¶1, Table 5 shows recommended relations between entities).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang et al. (Explicit Factor Models for Explainable Recommendation based on Phrase-level Sentiment Analysis).

Regarding claims 2 and 10, Wang does not explicitly disclose: The method of claim 1, wherein the target model is configured to execute a recommendation task for items to be recommended, and types of features of the target model comprise at least one of: features of attribute of the items to be recommended, features of a target user, and features of a scenario in which the target user is located.

Zhang teaches: wherein the target model is configured to execute a recommendation task for items to be recommended, and types of features of the target model comprise at least one of: features of attribute of the items to be recommended, features of a target user, and features of a scenario in which the target user is located (
    PNG
    media_image1.png
    310
    496
    media_image1.png
    Greyscale
note: implicit features are interpreted as scenario features).

Wang and Zhang are both in the same field of endeavor of classification and are analogous. Wang discloses a trained multilevel classifier with feature groups and sequences. Zhang teaches exemplary user-item recommendation. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the entity classification and recommendation as disclosed by Wang with the user-item-scenario features as described by Zhang to yield predictable results of a item-feature-scenario multilevel model recommendation system.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Macias et al. (Towards rearchitecting meta-models into multi-level models).

Regarding claims 3 and 11, Wang does not explicitly disclose: The method of claim 1, wherein generating the feature group sequence of the plurality of types of features comprises: classifying the plurality of types of features into a plurality of feature groups according to a type classification strategy, each feature group containing at least one feature of the same type; 
constructing a sequence relation between the plurality of feature groups in descending order of the number of features in each feature group; and 
forming the feature group sequence of the plurality of types of features according to the sequence relation.

Macias teaches: wherein generating the feature group sequence of the plurality of types of features comprises: classifying the plurality of types of features into a plurality of feature groups according to a type classification strategy, each feature group containing at least one feature of the same type; 
constructing a sequence relation between the plurality of feature groups in descending order of the number of features in each feature group; and 
forming the feature group sequence of the plurality of types of features according to the sequence relation (“3) Recommendation of MLM approach. After transforming the meta-model into a multi-level neutral model, we analyse it to identify the multi-level features required for the problem at hand, and which tools provide support for them. For this purpose, we have built a recommender that recognizes the required multi-level features by detecting certain patterns on the configuration of element potencies, and then counts how many of such features are either natively supported, can be emulated, or are unsupported in each tool. The recommender yields a ranking according to the number of features natively supported, and in case of tie, by the number of features that can be emulated. It also reports the unsupported required features.” P6 §3.3) ¶1).

Wang and Macias are both in the same field of endeavor of multilevel models and classification and are analogous. Wang discloses a trained multilevel classifier with feature groups and sequences. Macias teaches a meta-model to multilevel model system which counts and ranks features and feature patterns (sequences) to build a multilevel model. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the group features of Wang with the ranked and counted features as disclosed by Macias to yield predictable results.
Allowable Subject Matter
Claims 4-6, 12, 13, 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art, either alone or in combination, appears to teach the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122